 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
 3   WINSLETT & MOSER, P.C.
     6900 N. Dallas Parkway, Suite 800
 4   Plano, Texas 75024
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6
     COUNSEL FOR TRANS UNION LLC
 7
     **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, Nevada 89149
10

11                             IN THE UNITED STATES DISTRICT COURT

12                                    FOR THE DISTRICT OF NEVADA
13
     STEVIE RAY THOMPSON,                                   Case No. 2:19-cv-01493-KJD-EJY
14
                               Plaintiff,                   JOINT STIPULATION AND ORDER
15                                                          EXTENDING DEFENDANT TRANS
     v.                                                     UNION LLC’S TIME TO FILE AN
16                                                          ANSWER OR OTHERWISE RESPOND
     WESTLAKE SERVICES, LLC, EQUIFAX                        TO PLAINTIFF’S COMPLAINT
17   INFORMATION SERVICES LLC, EXPERIAN
     INFORMATION SOLUTIONS, INC., and                       (FIRST REQUEST)
18   TRANS UNION LLC,
19
                                Defendants.
20
                 Plaintiff Stevie Ray Thompson (“Plaintiff”) and Defendant Trans Union LLC (“Trans
21
     Union”), by and through their respective counsel, hereby file this Joint Stipulation Extending
22
     Defendant Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s
23
     Complaint.
24
                 On August 27, 2019, Plaintiff filed his Complaint. The current deadline for Trans Union
25
     to answer or otherwise respond to Plaintiff’s Complaint is September 20, 2019. The allegations
26
     in Plaintiff’s Complaint date back to April 2019. Trans Union requires additional time to locate
27
     and assemble the documents relating to Plaintiff’s allegations, any disputes Plaintiff submitted to
28

                                                                                                      1
     3977944.1
 1   Trans Union, and Trans Union’s investigation of any such disputes. Further, Trans Union’s

 2   counsel will need additional time to review the documents and respond to the allegations in

 3   Plaintiff’s Complaint. Finally, the additional time will allow the Parties to explore a potential

 4   early resolution to this matter.

 5               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 6   otherwise respond to Plaintiff’s Complaint up to and including October 11, 2019. This is the

 7   first stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 8   Dated this 16th day of September 2019.

 9
                                                   QUILLING SELANDER LOWNDS
10                                                 WINSLETT & MOSER, P.C.

11
                                                    /s/ Jennifer Bergh
12
                                                   JENNIFER BERGH
13                                                 Nevada Bar No. 14480
                                                   6900 N. Dallas Parkway, Suite 800
14                                                 Plano, TX 75024
                                                   Telephone: (214) 871-2100
15                                                 Facsimile: (214) 871-2111
16                                                 jbergh@qslwm.com
                                                   Counsel for Trans Union LLC
17
                                                   THE LAW OFFICE OF KEVIN L.
18                                                 HERNANDEZ
19

20                                                  /s/ Kevin L. Hernandez
                                                   KEVIN L. HERNANDEZ
21                                                 Nevada Bar No. 12594
                                                   8872 S. Eastern Avenue, Suite 270
22                                                 Las Vegas, NV 89123
                                                   Telephone: (702) 563-4450
23
                                                   Facsimile: (702) 552-0408
24                                                 kevin@kevinhernandezlaw.com
                                                   Counsel for Plaintiff
25

26

27

28

                                                                                                    2
     3977944.1
 1                                                  ORDER

 2               The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or

 3   otherwise respond is so ORDERED AND ADJUDGED.

 4
                 Dated this 18th day of September, 2019.
 5

 6

 7                                           UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                   3
     3977944.1
